DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/18/22.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boucke et al., CA 3,060,635 in view of Braun, US 2011/0016822.
Regarding claims 1 and 13:
Boucke discloses a panel element (1) for a covering, the panel element comprising:  
a covering formed by a plurality of panel elements of the same kind which are connected to one another (refer to Fig. 3), 
a basic body formed in the panel element having a total thickness, 
wherein the panel element has an upper surface (3) and a lower surface (4) wherein the basic body has in each case differently contoured longitudinal sides and in each case differently contoured end faces, 
wherein the end faces are designed for latching from above with end faces of adjacent panel elements, 
a bottom leg projecting (9) from the basic body is provided on one end face and a top leg (5) projecting from the basic body is provided on the opposite end face, the bottom leg having a leg thickness, 
wherein a projection for horizontal locking is provided on one leg and a matching opening for horizontal locking is provided on the opposite leg,Attorney Docket No. 16655-10 (219P 0563) 
a notch (17) is in the protruding bottom leg and/or the basic body, 
wherein the notch has a direction component perpendicular to the lower surface of the panel element and has a vertical end point, and wherein the notch has a direction component parallel to the lower surface of the panel element and has a horizontal end point, wherein the thickness of the elongated slot is less than half the thickness of the core and also more than 10% the thickness of the core – in order to provide sufficient robustness to the bridge part. This ratio overlaps 0.04 and 0.50.
Boucke does not expressly disclose wherein one longitudinal side has groove-like contouring and the other longitudinal side has tongue-like contouring corresponding thereto.
Braun discloses a panel wherein side faces are designed for latching and wherein one longitudinal side has groove-like contouring and the other longitudinal side has tongue-like contouring corresponding thereto (refer to Fig. 9 and Fig. 2).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a tongue and groove connection as suggested by Braun to the longitudinal sides of Boucke in order to provide connections between the panels on all four sides.
Regarding claims 2-6:
Boucke discloses wherein the notch has a direction component perpendicular to the lower surface of the panel element and has a vertical end point and wherein the notch has a direction component parallel to the lower surface of the panel element and has a horizontal end point, wherein the bottom leg projects from the basic body.
Boucke does not disclose the exact sizes and size ratios of the panel and the notch.
It would have been an obvious matter of design choice to provide the range of sizes and ratios, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from providing the specified range. There is no evidence that the claimed dimensions not specifically taught by Boucke provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation. A person of ordinary skill would be inclined to provide specific sizes and ratios in order to provide optimal flexibility of the panels and attachability and detachability between panels.
Regarding claim 7:
Boucke discloses wherein the notch is bounded by two walls (refer to Fig. 1) wherein each is linear.
Regarding claim 8:
Boucke discloses wherein the notch has an angle of around 45 degrees which falls between 5 and 165 degrees.
Regarding claim 9:
Boucke discloses wherein the notch has a direction component parallel to the lower surface of the panel element which is opposite to the protruding leg.
Regarding claim 10:
Boucke discloses wherein the notch starts at the location where the bottom leg protrudes.
Regarding claim 11:
Boucke discloses wherein the notch has a width that is smaller than or equal to 3mm (pg. 2, ll. 24).
Regarding claim 14:
Boucke discloses wherein the panel element in the installed state have vertical contact only in the area of the bottom leg and the top leg.
Regarding claim 15:
Boucke discloses wherein the projection for horizontal locking and the opening for horizontal locking are separated by a gap (at 9) when the panel elements are installed along the end faces.
Regarding claim 16:
Boucke discloses wherein the upper surface is provided with a décor layer (pg. 10, ll. 20).
Regarding claims 17 and 18:
Boucke discloses wherein the basic body is made of PVC (pg. 10, ll. 30).

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the notch demanded in claim 1 is specifically designed and arranged for the ratio, upon further consideration Boucke explicitly discloses a range that overlaps the specified range, and further Boucke addresses the resultant variable under consideration in dimensioning the notch – that being strength of the bridge part. 
Regarding applicant’s argument that Boucke does not disclose locking members at the end faces for locking the panel elements in a direction perpendicular to the lower surface, the examiner maintains the position that Boucke does disclose the claimed locking members as labeled below and as acknowledged by applicant’s remarks.

    PNG
    media_image1.png
    363
    994
    media_image1.png
    Greyscale

Regarding applicant’s argument that the notch of Boucke is in a completely different location than the instant notch, the examiner disagrees. The instant invention and the prior art of Boucke are flipped opposite, i.e. upside down, relative to each other.
Regarding applicant’s argument that it would not be obvious to provide locking members on the end faces of Boucke as suggested by Braun, Boucke simply does not depict or address the longitudinal side connections. The panel of Boucke lends itself to being rotated into place such that the end face locking of Braun would be advantageous to the panels of Boucke for locking on all sides and for positioning the panels.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633